BASCHAB, Judge,
concurring in part and dissenting in part.
I concur to affirm the appellant’s convictions and his sentences on the DUI and speeding convictions. However, the fine the trial court imposed on the appellant’s conviction for operating a commercial vehicle without maintaining a record of his duty status for each 24 hour period is less than the minimum required by law. Section 32-9A-4, Ala.Code 1975, provides, in pertinent part:
“Any person violating this chapter shall be guilty of a misdemeanor and punished by a fine of not less than twenty-five dollars ($25) nor more than two *396thousand dollars ($2,000) for each offense.”
Because the $20 fíne the trial court imposed was below the jurisdictional minimum, we should remand this case to the trial court for that court to impose a fine that is within the range provided by § 32-9A-4, Ala.Code 1975. Accordingly, I respectfully concur in part and dissent in part.